Title: [Diary entry: 7 April 1788]
From: Washington, George
To: 

Monday 7th. Thermometer at 50 in the Morning—50 at Noon And 50 at Night. The Wind was at So. Et. & East all day; abt. 7 Oclock it sprinkled rain and abt. 1 Oclock, began a slow & thin Rain, which continued with intervals the remainder of the day and in the Night a good deal fell. Visited all the Plantations. In the Neck, the Posting, Railing & ditching was compleated this Morning up to the Gate; and the other part, to the Gut, set about. The Plows would, about Noon, finish breaking up the Middle cut of No. 2 and a particular part of wch. being very cloddy & stiff, I ordered it to be crossed and the whole of What was not already sown with Barley to be gone over once, or oftener with the harrows before it was sowed, that it might be the better prepared for the reception of this grain and Grass-Seeds. The Women would about have done picking up & heaping the Corn Stalks in No. 3 to day (having finished those in No. 7) and would repair the fence round No. 6 and Orchard Inclosure. At Muddy hole, the Plows wd. finish to day, crossing the ground for Oats—and would go into No. 1 to break up the remainder of that allotted for Barley. Ordered the Women from the New Ground to Hoe along the fence where the ground had been grubbed in the Oat field for the better reception of this grain. At Dogue-run, the Women wd. about compleat hoeing the Swamp in the middle Meadow. Removed the Plow that was laying off for Corn to assist in crossing for Barley in No. 2. Finished Sowing grass-seeds this morning & harrowing them in the Oats in the same field qty. 2 bushls. of Clover and 1 of Timothy. At Frenchs, two plows and a harrow were putting in Barley & grass-seed as usual, and the women filling gullies in field No. 3. At the Ferry 1 plow began to lay off Corn rows in No. 2 and one other being stopped on acct. of the failure of one of the plow

beasts I sent a Mare from the Mn. Ho. (wch. had been brought from the Neck) there to assist. The Women were hoeing an old hedge row in No. 2. In the Vineyard Inclosure below the Stables I sowed in a bed in the No. Et. Cornr. the Seed of the Runkel Recbar or Root of Scarcity and adjoining this in two other beds—ranging therewith—the Seeds of Sulla were sown; the Middle bed was the freshest Seeds. Next below these, in drills, is the Seeds sown which was sent by Mr. Peacy to my Farmer. Below these again will be Sown the Seeds of the Fancy grass, given to me by the Revd. Mr. Massey but night coming on prevented its being done this evening. In the lawn West of the House & West part of it, I sowed 3½ bushels of Blue grass Seeds from the fall therein to the walks. The No. half was mixed with 3 bushels of the Plaister of Paris & the South half with[ou]t having had Plaister spread thereon in the last Autumn on a slight snow.